DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The terminal disclaimer filed on 11/16/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure [see USPTO Notice of References Cited Form 892]:
Disraeli et al. (U.S. Patent Application Publication No 2014/0157381) discloses the authentication server retrieves one or more authentication rule(s) for processing the location data associated with the verification client and the login client… The authentication server authenticates the user based on the first factor of authentication.  The authentication server retrieves an identifier of the verification client.  The identifier may include the mobile telephone number, device identifier, or the like.  The authentication server transmits a location information request message to the location information service.  The request may be made as a web service call or an API call, for example.  The request message includes the identifier of the verification client.  In response, the location information service verifies the opt-in preference of the owner of 
Claims 17-29 are allowed over the prior art made of record.
The following is an examiner's statement of reasons for allowance:
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which sets forth in the following:
The prior art of record does not teach the combination of claimed elements including and under the broadest reasonable interpretation of the claimed limitation consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that includes “a method of authentication for a user to access a secure resource via a computer network using an authentication modality, the method comprising the steps of sending an access request to a Secure resource from a user via a network. receiving, from the secure resource, a user authentication requirement involving an authentication modality, wherein the computational device does not support the authentication modality and cannot be solely utilized to satisfy the user authentication requirement, locating, via a mobile device, a nearest authentication station supporting the authentication modality, obtaining, by the authentication station using the authentication modality, authentication credentials from the user, and causing transmission of the authentication credentials to an authentication in combination with the other limitations of the claims, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record in context to the claims and the specification.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety. Thus, prior art of record neither render obvious nor anticipates the combination of claimed elements in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493